Interim Decision #2515

MA.TTER

OF

HUSSEIN

In Visa Petition Proceedings
A-20167543

Decided by Board August 12, 1976
(1) Where petitioner, a native of Palestine and resident of New York had returned to her
home country aid had personally appeared before a divorce court of that country where
both she and her first husband had been born, where they had been married, and where
both their children had been born, there were substantial contacts between the divorcing jurisdiction, the parties, and the marital res.
(2) Service of process on petitioner's Ant husband was had by publication in accordance
with local Islamic law because his Whereabouts were unknown. The Islamic law is
similar to that of New York (section 216 of the Civil Practice Law and Rules of the State
of New York), and under those circumstances the service of process herein met minimal
due process requirements.
(3) Under the circumstances, it is concluded that New York courts would extend recognition to the foreign divorce decree secured by petitioner as a matter of comity; the decree
is valid for immigration purposes; and the visa petition filed to accord beneficiary
preference classification under section 203(a)(2) of the Immigration and Nationality Act
is approved.
ON BEHALF OF I

rrrioNaa: Omar Z. Ghobaahy, Esquire
377 Broadway
New York, New York 10013

In a decision dated March 8, 1974, the officer-in-charge in Athens,
Greece, denied the visa petition filed by the petitioner in behalf of the
beneficiary as her spouse under section 202(a)(2) of the Immigration and

Nationality Act. We dismissed the petitioner's appeal from that decision
on April 10, 1975. The petitioner has moved to reopen the proceedings.
The motion will be granted, and the visa petition will be approved.
The officer-in-charge denied the petition on the ground that, under
New York law, a previous marriage of the petitioner had not been
dissolved and, as a consequence, her marriage to the beneficiary is
invalid.
Briefly, the relevant facts appearing in the record are as follows: The
petitioner and the beneficiary are natives of Palestine, born in BirNabala, a village now occupied by Israel. This is the second marriage for

the petitioner. She was first married in 1967 by the Shari'a Court in
736

tnterim Decision #2515

Jerusalem to a man from the same village. She followed her husband to
the United States in 1971. They separated a year later. The petitioner
has stated under oath that, from the time of the separation, her husband
concealed his whereabouts to prevent her from gaining custody of their
children and from obtaining financial support from him. The petitioner,
after living in New York for three months, returned to Bir-Nabala. Her
husband remained in the United States. On August 20, 1973, the petitioner obtained a divorce from the Shari'a court in Jerusalem. She was
married to the beneficiary by the same court on January 19, 1974. She
now wishes to return to New York with her new husband.
The issue raised in this appeal is whether the divorce obtained by the
petitioner from her first husband would be accorded recognition, as a
matter of comity, by the State of New York.
We know of no New York decision which is factually identical to the
present ease. 'However, as the Court declared in another case involving
the recognition of a foreign divorce judgment—
In the absence of a statutory provision or judicial precedent directly laying down our
policy applicable to the circumstances of a particular ease, we must look for guidance to
the general spirit and purpose of our laws and the trend of our judicial decisions. De
Pena v. De Pena, 298 N.Y.S.2d 188, 191 (Sup. Ct., App. Div. 1969)

From a review of New York decisions, it is evident that, for many
years and in appropriate circumatances, New York courts have recognized divorces :which foreign nationals residing in New York had secured abroad in accordance with the laws of their native countries. See,
Oettgen v. Oettgen, 94 N.Y.S.2d 168 (Sup.. Ct., Spec. Term 1949);
Martens v. Martens, 20 N.Y.S. 206 (Sup. Ct., App. Div. 1940, rev'd on
other grounds, 284 N.Y. 363 (1940); Hansen v. Hansen, 8 N.Y. S.2d 655
(Sul). CL, App. Div. 1938); Sorensen v. Sorensen, 220 N.Y. S. 242 (Sup.
Ct., App. Div. 1927). Such judgments have been recognized, as a matter
of comity, where the foreign jurisdiction had a legitimate interest in the
marital status of the parties and where minimal due process standards
had been met.

This petitioner had returned to her home country and had personally
appeared before a divorce court of that country where both she and her
first husband had been born, where they had been married, and where
both of their children had been born. Thus, there were substantial
contacts between the divorcing jurisdiction and the parties and the
marital res.
On the facts of this record, recognition of the divorce would not
violate due process requirements or established local policy. On August
20, 1973, a "first sentence of divorce" was issued by the Primary Court
of Jerusalem. On August 28, 1973, notice of that judgment was served
on the defendant by publication.in his village newspaper. Although the
737

Interim Decision #2515
defendant was in the United States, and his whereabouts was unknown
to the petitioner, his relatives continue to live in his native village in
Palestine. In the English translation of the notice, the sentence is
described as "a Judgment given in absence with the right of opposition
and appeal".
On September 9, 1973, the petitioner requested confirmation of the
judgment from the Highest Court of Appeal in Jerusalem. The issue of
proper service on the defendent was reviewed by the appellate court,
and the judgment was modified to allow the defendant thirty days from
the date of publication in which to challenge the judgment. The defendant did not respond within the time allotted. Thereafter, the appellate

court reviewed the lower court's decision on the merits, and affirmed
the judgment.
The publication requirements under the applicable Islamic law and
under New York law (section 316 of the Civil Practice Law and Rules of
the State of New York) in a case in which the defendant's whereabouts
is unlcnown, are quite similar.
We conclude that New York courts would extend recognition to the
foreign divorce decree secured by the petitioner, as a matter of comity,
and that the decree is valid for immigration purposes.

ORDER: The motion to reopen is granted.

The visa petition is approved.
Board Member Irving A. Appleman abstained from consideration of
this case.
Further order:

738

